I concur. There is one further thought I believe should be added. While in certain cases the court may deny the plaintiff in foreclosure the right to recover attorney's fee against the judgment debtor, because plaintiff has been guilty of conduct which has interfered with and prevented the mortgagor from paying off the mortgage, such conduct does not affect the question of what is a reasonable fee for the services rendered by an attorney. It merely affects the amount of such fee which may be taxed against the judgment debtor. So here, if there was any misconduct it was on the part of Pearl B. Mason, and not on the part of her attorney. If the court had been justified in holding that plaintiff had been guilty of such conduct as to make it unconscionable to allow her to tax attorney's fees against the debtor, he should not have found as he did that one dollar was a reasonable attorney fee for the services rendered in the foreclosure but should have found that while 10% of the amount due and owing was a reasonable attorney fee, plaintiff, because of her conduct, could only recover against the debtor the sum of one dollar as attorney's fee.